Title: To Thomas Jefferson from Daniel D’Oyley, 25 July 1803
From: D’Oyley, Daniel
To: Jefferson, Thomas


          
            
              Sir
            
            Charleston 25th. July 1803
          
          I request the honor of your accepting the inclosed address to our fellow Citizens. This would not have been presumed but among the observations made on it by our Federal paper the Courier too ld a connection with my admiration of your Character and administration was made by comparison with what was said of your predecessors in office. it is impossible for me not to believe that there have been views and that there are now wishes to change the form of our happy Government wisely averted under Providence by Your care & conduct. South Carolina, from the great weight justly merited of her former leading men, has long been considered a doubtful State as to her political inclinations. but those men have lost their influence by deserting her interests; and thanks to almighty God She is rescued from their wiles and intrigues to restore themselves: and her political horizon is now enlightened by the splendid Blaze of Republicanism that those who look against it are dazzled into inanity & confusion. 
          With that respect which gives Value to Virtue I beg ever to be considered with the greatest truth and Sincerity Sir your most Obedt: hble: Servt:
          
            Daniel D’Oyley
            
          
        